PER CURIAM.
Appellant unsuccessfully sought by a writ of habeas corpus in the District Court to obtain his discharge from the Atlanta penitentiary where he is imprisoned under a sentence for taking and abstracting mail matter from mail bags. 18 USCA § 317. His contention here that, having undergone punishment for stealing the mail bags in which the mail matter was contained, he is being punished twice for the same offense, is the same in substance as was' made and rejected on a direct appeal taken by him from the judgment of conviction. Poffenbarger v. United States (C. C. A.) 20 F.(2d) 42.
The sentence has not yet expired, and there is no new or additional ground of objection to it. However, we agree with the Circuit Court of Appeals for the Seventh Circuit that the sentence which appellant has served and the one which he is now serving are not for the same offenses. Ebeling v. Morgan, 237 U. S. 625, 35 S. Ct. 710, 59 L. Ed. 1151; Morgan v. Devine, 237 U. S. 632, 35 S. Ct. 712, 59 L. Ed. 1153.
The order appealed from is affirmed.